We concur in the judgment of affirmance, on the ground first discussed in the opinion of Mr. Justice Temple, — that is, on the ground that the directors had no authority to enforce the assessment after the adjudication in insolvency and the injunction against the transaction of further business, except for the purposes of liquidation. It should be said, however, that this point was very obscurely made by respondent in the court below, and in his briefs here; and it is not surprising that it was not discussed in the opinion delivered in Department. But we dissent from the view that the resolution in question was not regularly and legally passed, if there had been power in the directors to pass such a resolution at all. On that subject we concur in the opinion delivered in Department. *Page 191